—Appeal from order, Supreme Court, New York County (Elliott Wilk, J.), entered April 21, 1999, which denied petitioner’s application pursuant to CPLR article 78 seeking judicial review of a non-final order of respondent New York State Division of Housing and Community Renewal (DHCR), which consolidated for review the tenant’s June 1993 overcharge complaint with the tenant’s March 1997 complaint and remanded the matter to DHCR without reaching the merits of the issues raised in the petition and without prejudice to renewal, unanimously dismissed, without costs.
Although Supreme Court granted petitioner leave to appeal the above-described remand order to this Court (CPLR 5701 [c]), the appeal must be dismissed because petitioner is not “aggrieved” within the meaning of CPLR 5511. As Supreme Court noted in declining to address the merits of the article 78 petition, DHCR’s preliminary finding that the tenant filed a complaint in June 1993 has not adversely affected petitioner because DHCR has not ruled on the merits of the rent overcharge complaint and petitioner merely speculates that it will be penalized as a result of DHCR’s determination that petitioner must produce rent records for the apartment from June 1989. Concur — Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.